Citation Nr: 0915753	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
ligament damage disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for shortness of breath 
and difficulty breathing.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for insomnia.

4.  Entitlement to service connection for shortness of breath 
and difficulty breathing.

5.  Entitlement to service connection for insomnia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from January 
1989 to July 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied reopening the Veteran's claim for service 
connection for a left knee disability, a respiratory 
disorder, and insomnia.

In November 2006, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge; a transcript of the 
hearing is of record.

In April 2007, the Board remanded the Veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a July 1999 decision, the RO denied the Veteran's 
claim for service connection for a left knee disability and 
denied the application to reopen a claim for service 
connection for shortness of breath and difficulty breathing.  
A timely appeal was not submitted, and the decision became 
final.

3.  None of the new evidence associated with the claims file 
since the July 1999 denial, when considered by itself or in 
connection with evidence previously assembled, raises a 
reasonable possibility of substantiating the claim for 
service connection for a left knee ligament damage 
disability.

4.  Evidence associated with the claims file since the July 
1999 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a respiratory disorder, or raises a reasonable 
possibility of substantiating a claim for service connection 
for a respiratory disorder.

5.  In an August 2000 decision, the RO reopened and denied 
the Veteran's claim for service connection for a sleep 
disorder with anxiety.  A timely appeal was not submitted, 
and the decision became final.

6.  Evidence associated with the claims file since the August 
2000 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a sleep disorder, or raises a reasonable 
possibility of substantiating a claim for service connection 
for a sleep disorder.

7.  The Veteran is not shown to have a current respiratory 
disorder, claimed as shortness of breath and difficulty 
breathing, for VA compensation purposes.
8.  The Veteran is not shown to have a current sleep 
disorder, to include insomnia, for VA compensation purposes. 


CONCLUSIONS OF LAW

1.  The July 1999 RO decision that denied the claim for 
service connection for a left knee ligament damage disability 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's July 1999 denial is 
not new and material with respect to the claim for service 
connection for a left knee ligament damage disability, the 
criteria for reopening the claim for service connection for a 
left knee ligament damage disability are not met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The July 1999 RO decision that denied the application to 
reopen a claim for service connection for shortness of breath 
and difficulty breathing is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

4.  As evidence received since the RO's July 1999 denial is 
new and material, the Veteran's claim for service connection 
for shortness of breath and difficulty breathing is reopened.  
38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

5.  The August 2000 RO decision that denied the claim for 
service connection for insomnia is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

6.  As evidence received since the RO's August 2000 denial is 
new and material, the Veteran's claim for service connection 
for insomnia is reopened.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

7.  A respiratory disorder, claimed as shortness of breath 
and difficulty breathing, was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

8.  A sleep disorder, to include insomnia, was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran was notified of the provisions of 
the VCAA by the RO in correspondence dated in April 2001, 
December 2002, and September 2004.  Additional notice was 
provided by the Appeals Management Center (AMC) in 
correspondence dated in April 2007.  These letters notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing her claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate her claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in June 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the April 2007 VCAA notice letter shows the AMC 
identified the bases for the denials in the prior decisions 
and provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denials.  The Board finds the notice 
requirements pertinent to the issues on appeal addressed in 
this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claims during the course of this appeal.  
Her service treatment records and VA treatment records, 
including multiple VA examination reports, have been obtained 
and associated with her claims file.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate her claims, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claims.

New and Material Evidence Claims

In a July 1999 decision, the RO denied the Veteran's claim 
for service connection for a left knee ligament damage 
disability and denied her application to reopen a claim for 
service connection for shortness of breath and difficulty 
breathing and for service connection for sleeplessness 
(insomnia).  It was noted that the evidence showed that the 
Veteran injured the ligament of her left knee prior to 
service, requiring hospitalization and a brace, and there was 
no competent medical evidence showing that her pre-existing 
condition worsened or was aggravated as a result of service.  
With respect to her claimed respiratory disorder, it was 
noted that the Veteran was seen during service for problems 
adjusting to wearing protective masks, reported asthma as a 
child on one report, and Medical Evaluation Board (MEB) 
records did not mention any respiratory disorder.  It was 
further noted that multiple post-service VA evaluations, 
including chest x-rays and pulmonary function tests, had been 
normal with no evidence of upper or lower respiratory 
disease.  Regarding the sleeplessness (insomnia), it was 
noted that service treatment records revealed no complaints 
of sleeplessness (insomnia) during service, and that post-
service, recent examination had found no evidence of a sleep 
disorder.

Evidence of record included service treatment records dated 
from November 1988 to 1996; VA examination reports dated in 
November 1996, March 1997, April 1997 (a Gulf War registry), 
March 1999 (two reports), and April 1999; and VA treatment 
records dated from March 1998 to February 1999. 

In an August 2000 decision, the RO reopened and denied the 
Veteran's claim for service connection for a sleep disorder.  
It was noted that there was no record of treatment in service 
for a sleep disorder, but there were post-service VA 
treatment records showing treatment for a sleep disorder.  

Evidence of record included the evidence listed above, plus 
VA treatment records dated from December 1999 to May 2000. 

The RO considered reopening the Veteran's claim for service 
connection for a left knee disability, shortness of breath, 
and insomnia in June 2003 based on the receipt of additional 
service treatment records.  This appeal arises from the RO's 
June 2003 denial to reopen the Veteran's claim for service 
connection for a left knee disability, shortness of breath, 
and insomnia.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
for service connection for a left knee disability and 
shortness of breath was the July 1999 RO decision, and the 
last final denial of the claim for service connection for 
insomnia was the August 2000 RO decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the July 1999 and 
August 2000 decisions includes statements from the Veteran 
and her representative; VA treatment records dated from 
December 1999 to January 2004; a transcript of the November 
2006 hearing; multiple duplicative service treatment records; 
new service treatment records dated in December 1990, May 
1994, April 1995, October 1995, November 1995, August 1996, 
and November 1996; and a VCAA notice response received from 
the Veteran in May 2007, indicating that she had more 
information or evidence to submit in the next 60 days.  The 
Board observes that the claims file contains some treatment 
records that are part of the Veteran's service records, but 
are dated after her July 1996 separation from service, from 
August 1996 to November 1996.  Her records showed that she 
was due to deliver an infant in September 1996 and was part 
of the Comprehensive Clinical Evaluation Program (CCEP).  

Left Knee

Some of the evidence received since the 1999 RO decision is 
"new" in the sense that it was not previously before agency 
decision makers.  However, none of this evidence is 
"material" for purposes of reopening the claim for service 
connection for a left knee disability.

A service treatment record dated in May 1994 showed emergency 
treatment for a right knee injury.  The additional service 
treatment records contained no complaints or findings related 
to her claimed left knee disability.

The additional VA treatment records received since the July 
1999 denial of the Veteran's claim contain no complaints or 
treatment for a left knee disability and fail to show that 
the Veteran's pre-existing left knee ligament damage 
disability was aggravated by military service, which was the 
basis for the denial of service connection in July 1999.  

In November 2006, the Veteran testified that started having 
problems with her knees when playing softball for the Army.  
She testified that she tore a ligament in one of her legs, 
and believed it was the left knee, but was diagnosed with a 
problem in her right knee.  She further testified that she 
was diagnosed with Pellegrini-Stieda disease in her left knee 
by a VA physician.  A November 1996 VA X-ray study confirms 
the presence of that disease.

While statements from the Veteran reflect her continued 
assertion that her pre-existing left knee disability was 
caused or aggravated by military service, her assertions are 
essentially cumulative of other similar statements that were 
previously of record.  Similarly, the new evidence does not 
show that the Veteran's pre-existing left knee ligament 
damage disability was permanently worsened by her military 
service.  Her service treatment records include no complaints 
related to a left knee disability.  The newly submitted VA 
treatment records similarly include no complaints or 
treatment for any left knee disability.  Therefore, as none 
of the new medical evidence contains any documentation or 
opinion that her pre-existing left knee ligament damage 
disability was aggravated by service, and neither the Veteran 
nor her representative has presented, identified, or alluded 
to the existence of, any such opinion, her application to 
reopen a claim for service connection for a left knee 
disability must be denied.

The Board emphasizes that as the Veteran is a layperson 
without the appropriate medical training or expertise to 
render an opinion on a medical matter, she is not competent 
to provide a probative (i.e., persuasive) opinion on medical 
matters - such as the etiology of a specific disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
where, as here, the claim turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the July 
1999 RO decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.  In addition, evidence added to 
the record clearly does not include competent evidence that 
the Veteran's pre-existing left knee ligament damage 
disability was permanently worsened as a result of active 
military service, which was the basis for the prior 
determination.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a left knee disability has not been received.  
As such, the requirements for reopening the claim are not 
met, and the July 1999 denial of the claim for service 
connection for a left knee ligament damage disability remains 
final.  As the Veteran has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

Shortness of Breath

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers, and 
it is not cumulative or duplicative of evidence previously 
considered.  Further, the evidence is material.  The prior 
denial of the application to reopen a claim for service 
connection for shortness of breath and difficulty breathing 
was predicated on a lack of evidence of a respiratory 
disorder during service or evidence of a current respiratory 
disease after separation from service.  Presently, service 
treatment records received in December 2003 and dated in 
December 1990, October 1995, and November 1995 contain 
complaints of difficulty breathing.  The 1995 service 
treatment records include diagnoses of PND (paroxysmal 
nocturnal dyspnea) and DOE (dyspnea on exertion).  Thus, this 
new evidence is material in that it addresses the basis for 
the previous denials:  a diagnosis of a respiratory disorder 
in service.  Thus, the claim must be reopened.


Sleep Disorder

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers, and 
it is not cumulative or duplicative of evidence previously 
considered.  Further, the evidence is material.  The prior 
denial of the application to reopen a claim for service 
connection for a sleep disorder was predicated on a lack of 
evidence of treatment for a sleep disorder with anxiety 
during service.  Presently, additional service treatment 
records received in December 2003 reflect complaints of sleep 
problems.  In a periodic report of medical history dated in 
April 1995, the Veteran reported frequent trouble sleeping.  
In an undated service treatment note, she described having 
sleeping problems since 1992, reporting trouble falling 
asleep and staying asleep due to nightmares.  In a CCEP 
treatment note dated in November 1996, the impression was 
listed as insomnia improved on Nyquil and Motrin and status 
post delivery.  The physician prescribed Benadryl as needed 
for insomnia.  Thus, this new evidence is material in that it 
addresses the basis for the previous denials:  evidence of 
treatment in service for insomnia.  Thus, the claim must be 
reopened.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that she has shortness of breath with 
difficulty breathing and insomnia as a result of an incident 
that occurred while stationed in Saudi Arabia, in which she 
panicked and fainted while donning her mask and equipment.  
She also contends that she developed sleep problems after the 
birth of her first child in 1993.  The Veteran's DD Form 214 
(separation from service) reflects that she served in 
Southwest Asia from December 1990 to May 1991.

Shortness of Breath

An enlistment examination report dated in November 1988 
showed normal lungs and chest and psychiatric findings.

In a treatment note dated in January 1990, the Veteran 
reported that she found and donned her protective mask, but 
complained of inability to breathe and sat down.  Those 
accompanying her reported that they saw her fall back.  The 
examiner noted that complete loss of consciousness was 
presently unsubstantiated.  The assessment was listed as 
possible loss of consciousness with normal exam and possible 
anxiety response.  In a service treatment note the next day, 
she was evaluated for claustrophobia with her protective 
mask.  The examiner noted that almost immediately after 
putting on her mask, she began heavy, rapid breathing and 
complained of headache and not being able to catch her 
breath.

In a treatment note dated in April 1990, the Veteran 
complained of productive cough and pain when breathing or 
coughing.  The assessment was bronchitis.  In a respiratory 
consultation request dated in November 1990, the Veteran 
reported asthma symptoms as a child with breathing problems 
now.  In the physician's report dated in December 1990, the 
impression was listed as very mild obstructive airway disease 
(borders on normal).  In a service treatment note dated about 
one week later in December 1990, the Veteran indicated that 
she was there for documentation of her difficulty breathing 
and a prescription for the problem.  She complained of being 
unable to breathe and hyperventilating while wearing her gas 
mask and stated that she has trouble breathing at night and 
has to sit up.  The assessment was listed as no objective 
evidence of asthma, possibly has a trace of bronchospasm and 
panic attack related to mouth being covered when breathing - 
gas mask and respiratory therapy induces this.  The plan 
included a referral to psychiatry.  

In a service treatment note dated in September 1992, the 
Veteran complained of a cough for three months.  The 
assessment was upper respiratory infection.

In an undated treatment note (from 1993 based on the 
Veteran's stated age on the document and her date of birth 
listed in other records), she complained of shortness of 
breath since the birth of her baby in 1993.  She indicated 
that she was in Saudi Arabia from 1991 to 1992 and denied 
shortness of breath while deployed there.  She stated that it 
felt like she could not get a deep breath, that it happened 
most of the time, and was not brought on by exertion.  No 
examination or assessment was included in this record.

In a treatment note dated in October 1995, the Veteran 
complained of being unable to take a deep breath for one 
week.  The first time it happened, she was sleeping and 
wakened by shortness of breath.  The assessment was 
paroxysmal nocturnal dyspnea (PND)/dyspnea on exertion (DOE) 
with possible mutual anxiety attacks.   The examiner ordered 
a respiratory therapy consultation request in October 1995, 
listing PND - DOE - possible anxiety attacks as provisional 
diagnoses.  In a pulmonary function test (PFT) report dated 
in November 1995, the interpretation was listed as mild 
obstructive disease.

A medical examination board (MEB) examination report dated in 
January 1996 listed lungs and chest and chest x-ray findings 
within normal limits.  In a CCEP PFT report dated in November 
1996, the diagnosis was listed as normal spirometry (lung 
function or breath measurements).  

In a post-service VA general medical examination report dated 
in November 1996, the examiner listed a diagnosis of mild 
dyspnea secondary to Persian Gulf War experience and tension.  
However, physical examination findings of the respiratory 
system were reported as follows: chest of normal contour; 
good respiratory rate and excursion; lungs clear to 
palpation, percussion, and auscultation; no adventitious 
breath sounds heard; no particular evidence or history of 
exertional dyspnea.

In a VA general medical examination report dated in March 
1997, the Veteran complained of dyspnea on mild exertion and 
denied wheezing.  She complained of nocturnal dyspnea 
requiring two pillows to relieve her orthopnea, but stated 
that taking Nyquil relieved her nighttime breathing 
difficulty.  The diagnosis was listed as dyspnea on exertion 
with shortness of breath, normal exam.

In a Persian Gulf War medical examination report dated in 
April 1997, the Veteran stated that she has felt unable to 
take a deep breath since 1993.  The impression was listed as 
subjective shortness of breath.

In a VA respiratory examination report dated in March 1999, 
the Veteran reported a sensation of fullness at the base of 
her neck as if it were being pressed since 1993 while she was 
pregnant.  No lower respiratory complaints were reported.  
The diagnosis was no upper or lower respiratory disease.

In a VA general medical examination report dated in March 
1999, the Veteran denied respiratory complaints or pain.  The 
diagnosis included no evidence found of respiratory 
condition.

In a VA treatment note dated in January 2002, the Veteran 
complained of trouble sleeping with nasal congestion.  The 
assessment was upper respiratory infection, rhinitis.  In a 
VA treatment note dated in March 2002, she complained of 
dyspnea while exercising.  Her height was listed as 66 
inches, and weight was listed as 226 pounds.  The assessment 
included possible exercise-induced asthma.  In a VA PFT 
interpretation report dated in May 2002, lung volume 
measurements and diffusing capacity were reported as normal.  
In a VA treatment note dated in June 2002, she complained of 
shortness of breath following a total abdominal hysterectomy.

In November 2006, the Veteran testified that she was told in 
service that she had mild bronchitis and that VA testing for 
her breathing complaints had not shown that anything was 
wrong.  She further testified that she always experienced 
shortness of breath and that she was told that it could be 
due to her weight.

In a letter to the Veteran from the AMC dated in April 2007, 
the Veteran was requested to provide any additional evidence 
showing that shortness of breath and breathing difficulty 
were present in service or manifested by symptoms in service.  
She was also requested to provide information about any on-
going treatment records, including VA treatment.  In a VCAA 
notice response received in May 2007, the Veteran indicated 
that she had more information or evidence to substantiate her 
claim.  No additional information or evidence was received.

The Board has considered the Veteran and her representative's 
contentions, but finds that service connection for a 
respiratory disorder is not warranted because there is no 
persuasive evidence that she has a current respiratory 
disorder that is related to any event, injury, or disease 
during active military service.  The Board notes that while 
the Veteran was evaluated and diagnosed with mild obstructive 
disease during service in November 1995, normal lung and 
chest findings were reported on MEB examination in January 
1996, and CCEP PFT findings were reported as normal in 
November 1996.  In addition, post-service VA examination and 
treatment records contain no evidence at any time after 
separation from service of a chronic respiratory disorder 
related to military service.  Congress has specifically 
limited entitlement to service connection for disease or 
injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
In the present case, neither a diagnosis of a current 
respiratory disorder nor medical evidence of a nexus between 
any in-service treatment and any current complaints has been 
provided.  Therefore, the Veteran's claim for service 
connection for shortness of breath and breathing difficulty 
must be denied.

Insomnia

In an undated treatment note (from 1993 based on the 
Veteran's stated age on the document and her date of birth 
listed in other records), she complained of trouble sleeping 
since 1992, including difficulty falling asleep and staying 
asleep.  She reported nightmares about family and denied 
nightmares about Saudi Arabia.  She indicated that she saw a 
nun standing over her as she fell asleep and had heard a man 
talk.  She reported she had not been evaluated by a 
psychiatrist.  No assessment was included in the report.

In a periodic report of medical history dated in April 1995 
and a MEB report of medical history dated in January 1996, 
the Veteran reported frequent trouble sleeping.  The January 
1996 accompanying medical examination report listed normal 
psychiatric findings.  In a CCEP psychiatry consultation 
report dated in August 1996, one month after separation from 
service, the Veteran complained of awakening at night.  
Following a clinical interview and testing, the impression 
was dysthymia and generalized anxiety disorder.  In a CCEP 
post-partum treatment note dated in November 1996, the 
impression was listed as insomnia improved on Nyquil and 
Motrin and status post delivery.  Benadryl was prescribed as 
needed for insomnia.

In a post-service VA general medical examination report dated 
in November 1996, the Veteran stated that she has some 
difficulty with sleeplessness, which she related to her 
Persian Gulf experience.  The diagnosis included 
sleeplessness, ill-defined related to Persian Gulf War 
experience.

In a VA general medical examination report dated in March 
1997, the Veteran complained of insomnia since 1992, 
characterized by difficulty falling asleep.  She stated that 
she uses 1-1/2 ounces of Nyquil each evening, which allowed 
her to fall asleep easily, sleep through the night, and feel 
refreshed in the morning.  She reported two episodes of 
apprehension, feeling that someone was in the house and that 
she could not move.  She stated that the episodes lasted less 
than one hour and resolved spontaneously.  The diagnosis 
included insomnia, mild, simple.

In a Persian Gulf War medical examination report dated in 
April 1997, the Veteran did not report any sleep problems.

VA treatment records dated from March 1998 to February 1999 
contained no complaints of any sleep problems.

In a VA general medical examination report dated in March 
1999, the Veteran indicated that she has trouble going to 
sleep, but when she woke up at six a.m., sleep seems to be 
refreshing, and she denied feeling sleepy during the daytime.  
The physical examination did not include a mental status or 
psychiatric examination; however, the examiner diagnosed 
"sleep disorder.  Secondary to anxiety.  Please see mental 
examination worksheet."

In a VA mental disorders examination report dated in April 
1999, the Veteran reported that she did not sleep well unless 
she took her sleeping pill, Amitriptyline.  However, she 
stated that she did not take it consistently, usually 
omitting it one or two nights a week, at which time it 
required about two hours to fall asleep and resulted in 
waking two or three times during the night.  When she took 
the pill, she reported falling asleep in about 30 minutes and 
sleeping soundly.  She denied nightmares, dwelling on worries 
or fears while lying awake, or pain that kept her awake.  She 
stated that her sleep problem began around the time her first 
child was born in 1993.  The diagnosis was no mental 
disorder.

VA treatment notes dated from February 1999 to November 1999 
contained no complaints of sleep problems.  

In a VA psychology assessment dated in December 1999, the 
Veteran complained of frequent nightmares with a consistent 
theme that began shortly after her return from the Persian 
Gulf.  Other than nightmares, she reported no other 
complaints.  She stated that she had adequate energy; good 
appetite; sleep disturbed only by nightmares; and denied 
sadness, loss of interest in activities, or feelings of 
guilt.  The assessment was nightmare disorder.  Additional VA 
treatment notes showed that the Veteran attended 
psychotherapy sessions until April 2000 for treatment of a 
nightmare disorder.

In a VA treatment note dated in January 2002, the Veteran 
complained of trouble sleeping with nasal congestion.  The 
assessment was upper respiratory infection and rhinitis.  In 
a VA treatment note dated in June 2002, the Veteran reported 
poor sleep approximately one week after a total abdominal 
hysterectomy.  In a VA treatment note dated in September 
2002, the Veteran complained of a headache for three days, 
accompanied by nausea, inability to sleep, and phono- and 
photo-sensitivity.  The assessment included headaches.  
Additional VA treatment records dated to January 2004 
contained no complaints of sleeping problems.

In November 2006, the Veteran testified that she began having 
trouble sleeping after the mount level 4 incident in service 
when she panicked putting on her gear.  She stated that she 
was having bad dreams and waking three or four times a night.  
She further testified that she stopped therapy in the VA 
mental health department after a death in the family and had 
not returned because it would take a lot of time from her job 
as a teacher. 

In a letter to the Veteran from the AMC dated in April 2007, 
the Veteran was requested to provide any additional evidence 
showing that insomnia or a chronic disorder manifested by 
symptoms of insomnia was present in service.  She was also 
requested to provide information about any on-going treatment 
records, including VA treatment.  In a VCAA notice response 
received in May 2007, the Veteran indicated that she had more 
information or evidence to substantiate her claim.  No 
additional information or evidence was received.

The Board has considered the Veteran and her representative's 
contentions, but finds that service connection for a sleep 
disorder, to include insomnia, is not warranted because there 
is no persuasive evidence that she has a current sleep 
disorder that is related to any event, injury, or disease 
during active military service.  The Board notes that while 
the Veteran asserted in multiple statements that she began to 
have trouble sleeping after the December 1990 incident when 
she panicked donning her mask, or after the 1993 birth of her 
first child, the first evidence that she sought treatment for 
any sleep problem was after separation from service in 
November 1996; at that time the impression was listed as 
insomnia improved on Nyquil and Motrin and status post 
delivery of her second child.

In addition, post-service VA examinations in November 1996 
and March 1997 diagnosed sleeplessness, ill-defined and 
insomnia, simple, mild, respectively.  However, additional VA 
treatment records dated to January 2004 do not support a 
finding of any chronic sleep disorder with the exception of 
brief treatment for a nightmare disorder.  The Board observes 
that the Veteran's service treatment records contain a single 
complaint of nightmares in 1993, and the first post-service 
medical evidence of nightmares is in December 1999.  
Moreover, from May 2000 to January 2004, VA treatment records 
contain no findings of any sleep disorder, including insomnia 
or nightmares, other than isolated sleep impairment 
associated with other medical problems.  Finally, the Board 
points out that there is no competent opinion even suggesting 
a medical relationship between any current sleep disorder and 
the Veteran's military service, and neither the Veteran nor 
her representative has identified or even alluded to the 
existence of any such opinion.  Therefore, the claim for 
service connection for insomnia must be denied.

Both Claims

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and her representative 
advanced in connection with the claims on appeal.  The Board 
does not doubt the sincerity of the Veteran's belief that she 
has current respiratory and sleep disorders as a result of 
military service.  However, questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the 
appropriate medical training or expertise, she is not 
competent to render probative (i.e., persuasive) opinions on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
lay assertions as to the nature or etiology of her claimed 
respiratory and sleep disorders have no probative value.

For all the foregoing reasons, the claims for service 
connection for shortness of breath with difficulty breathing 
and insomnia must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).



	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for a left knee 
ligament damage disability; the appeal is denied.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for shortness of 
breath and difficulty breathing; to this extent, the appeal 
is allowed.

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a sleep 
disorder, to include insomnia; to this extent, the appeal is 
allowed.

Entitlement to service connection for shortness of breath and 
difficulty breathing is denied.

Entitlement to service connection for a sleep disorder, to 
include insomnia, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


